Judgment unanimously affirmed. Memorandum: The court’s charge to the jury did not operate to lessen the People’s burden of proving every element of the offenses beyond a reasonable doubt. The instruction on the subject of assessing the credibility of witnesses was essentially correct, and while the court inappropriately referred to "equally balanced scales” in discussing the burden of proof (see, People v Jackson, 124 AD2d 975, 976, Iv denied 69 NY2d 746), the reference was isolated and was followed by a complete instruction on reasonable doubt (see, People v Thompson, 97 AD2d 554, 555). The charge, when read as a whole, conveyed the correct rule of law (see, People v Canty, 60 NY2d 830, 832; People v Wynn, 108 AD2d 768, 769).
We have examined defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Bergin, J. — rape, second *1004degree, and other charges.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.